Citation Nr: 0104800	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO).  
In that decision, the RO denied the veteran's claim of 
entitlement to an increased evaluation for generalized 
anxiety disorder.  In March 1996, the Board denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected generalized anxiety disorder.  
Thereafter, he filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, VA Office of General 
Counsel and the veteran's representative filed a joint motion 
for remand, requesting that the Court vacate the Board's 
March 1996 decision and remand the case for further 
development and readjudication.  The motion stated that 
effective November 7, 1996, during the pendency of the 
veteran's appeal, the VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
generalized anxiety disorder.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed before the regulatory change occurred, he was 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  Thus, 
the motion stated that a remand was in order so the Board 
could consider the veteran's claim under both the old and the 
revised rating criteria.  The motion further stated that if, 
in the Board's opinion, further evidentiary development would 
assist in reaching its decision, the Board would remain free 
to remand the case to the RO for such development.  In 
September 1997, the Court granted the joint motion, vacated 
the Board's March 1996 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.

In April 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  Specifically, the Board 
instructed the RO to provide the veteran with an additional 
VA psychiatric examination to determine severity of his 
generalized anxiety disorder.  The RO was also instructed to 
readjudicate the veteran's claim with consideration given to 
both the old and revised rating criteria.  The RO issued a 
Supplemental Statement of the Case in April 1999 in which it 
denied an increased rating for the veteran's service-
connected generalized anxiety disorder under both the old and 
revised rating criteria.  The veteran's claims folder was 
then returned to the Board.

In October 1999, the Board determined that another remand was 
warranted for additional evidentiary development.  The 
requested development was completed, and, in August 2000, the 
RO issued a Supplemental Statement of the Case in which it 
continued to deny an increased rating for the veteran's 
service-connected generalized anxiety disorder under both the 
old and revised rating criteria.  The claims folder was 
subsequently returned to the Board.


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's generalized anxiety disorder is manifested by 
psychoneurotic symptoms of such severity and persistence so 
as to result in severe impairment in his ability to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for generalized 
anxiety disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected generalized anxiety disorder.  In the 
interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

As noted in the joint motion for remand, effective November 
7, 1996, during the pendency of this appeal, VA's Rating 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas, 1 Vet. App. at 311; see also VAOPGCPREC 3-2000 
(2000) [opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.].  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) [precedential 
opinions of VA's General Counsel are binding on the Board].

The Board notes that the veteran has been provided notice of 
both the revised and the old regulations.  See the April 1998 
Board remand and the June 1999 Supplemental Statement of the 
Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior. 
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).


38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2000).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (2000).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

The record reflects that in November 1964, the RO granted 
service connection for an anxiety reaction and assigned a 30 
percent disability rating under the criteria of Diagnostic 
Code 9400.

In a statement submitted in March 1991, the veteran asserted 
that his psychiatric condition had worsened.  During a VA 
psychiatric examination conducted in July 1991, the veteran 
reported that he felt very tense and that he had a hard time 
dealing with pressure.  He denied a history of violent 
episodes, but indicated that did get "snappy and upset".  
He also reported that he felt depressed and that he had 
experienced feelings of giving up and of suicide.  The 
veteran indicated that he had felt okay for 20 years, but had 
been feeling worse since he was injured in a fall in 1985.  

Upon examination, the VA psychiatrist found that the veteran 
appeared rather tense, anxious, and edgy, although he was 
oriented to time, place, and person.  No evidence of active 
hallucinations or delusions was found.  The veteran 
reportedly denied any active suicidal or homicidal ideation.  
The psychiatrist determined that there was evidence of slight 
impairment in memory and recall.  It was noted that the 
veteran had a 12th grade education with one year of college, 
and that he had worked in the mining industry for twelve 
years, both as a laborer and a foreman.  He also reported 
doing electrical work in construction for four years.  The 
psychiatrist indicated that he veteran was married and had 
been for sixteen years, and that he had one son from a 
previous marriage that had lasted only two years.  It was 
noted that the veteran tried to stay busy by looking for jobs 
and working in his yard.  The psychiatrist noted an Axis I 
diagnosis of moderate generalized anxiety disorder, and Axis 
III diagnoses of chronic low back pain and butt pain.  The 
psychiatrist concluded that the veteran had experienced some 
worsening of his problems since he sustained an injury in a 
fall in 1985, and that he was also frustrated because he had 
been unable to find work.  The psychiatrist noted that the 
veteran was trying to find work, but was having difficulty 
finding something he could do with his present disability.

In the August 1991 rating decision, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected disability.  The veteran subsequently 
perfected a timely appeal regarding this decision.

Treatment records from the VA Medical Center (MC) in Beckley 
show that throughout 1991 and 1992, the veteran received 
ongoing treatment for a variety of problems, including his 
generalized anxiety disorder.  In a Mental Health Intake form 
dated in June 1991, it was noted that the veteran had been 
unemployed since February 1991.  He indicated that he would 
like to work, but that there was no employment in his field, 
which entailed doing electrical work in nuclear power 
stations.  It was also noted that the veteran did not have 
any suicidal thoughts, and that there was no evidence of any 
delusional trends or hallucinatory experiences.  The examiner 
found the veteran's memory, judgment, and insight into his 
condition to be unimpaired.

In June 1992, the veteran was provided with a fee-basis 
psychiatric examination.  During this examination, the 
veteran again reported that he had last worked in February 
1991.  Upon examination, the psychiatrist found no evidence 
of any psychosis or thought disorder.  The veteran's 
judgment, insight, and problem solving were found to be fair.  
The psychiatrist indicated that the veteran was bitter about 
the way he was fired from his last job, but that he seemed to 
be actively seeking employment.  The psychiatrist noted a 
diagnosis of moderate, recurrent generalized anxiety 
disorder.  The psychiatrist also noted a diagnosis of 
adjustment disorder, with anxious mood, secondary to 
situational factors, predominantly work and financial. 

During a VA psychiatric examination conducted in February 
1993, the veteran reported that he could not concentrate or 
remember very well.  He indicated that he was experiencing 
financial problems and was upset that he could not work.  He 
stated that he was in danger of losing his home and was 
feeling hopeless.  The psychiatrist found that the veteran's 
affect was depressed, and that his attention and 
concentration were impaired.  His memory and recall were also 
found to be slightly impaired.  The psychiatrist diagnosed 
the veteran with generalized anxiety disorder, dysthymic 
disorder, and chronic low back and buttock pain.  The 
psychiatrist determined that his generalized anxiety disorder 
was of a moderate extent, and that he may also be 
experiencing some depression that appeared to be related to 
his pain and inability to work.

During a VA general medical examination also conducted in 
February 1993, the veteran reported that he had been 
terminated from his job two years before after experiencing a 
nervous breakdown.  He further reported that he had 
experienced chronic low back pain ever it was injured in a 
fall in 1985.  He stated that he experienced constant 
pressure with chronic headaches and tightness in his chest, 
which make him unable to keep a job.

As noted above, in March 1996, the Board denied the veteran's 
claim for an increased disability rating for his service-
connected generalized anxiety disorder.  The veteran 
subsequently filed a timely appeal to the Court.  In an 
Appellant's Brief submitted to the Court by the veteran's 
representative in September 1997, the veteran's 
representative reiterated its contention that the veteran was 
unable to obtain or retain employment due to his service-
connected generalized anxiety disorder.  The veteran's 
representative further contended that the Board was obligated 
to consider whether a 100 percent disability rating was 
warranted for the veteran's inability to obtain or retain 
employment regardless of whether he met the other rating 
criteria listed in Diagnostic Code 9400. 

Thereafter, while the case was pending at the Court, the VA 
Office of General Counsel and the veteran's representative 
filed a joint motion for remand, requesting that the Court 
vacate the Board's March 1996 decision and remand the case 
for further development and readjudication.  As discussed 
above, the motion stated that a remand was in order so the 
Board could consider the veteran's claim under both the old 
and the revised rating criteria for mental disorders.  See 
Karnas, 1 Vet. App. at 311.  The motion further stated that 
if further evidentiary development would assist in reaching 
its decision, the Board was free to remand the case to the RO 
for such development.  In September 1997, the Court granted 
the joint motion, vacated the Board's March 1996 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court.

In April 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  As discussed in detail 
above, the Board instructed the RO to provide the veteran 
with an additional VA psychiatric examination to determine 
the severity of his generalized anxiety disorder.  The RO was 
also instructed to readjudicate the veteran's claim with 
consideration given to both the old and revised rating 
criteria.

In a letter issued in May 1998, the RO requested that the 
veteran identify any health care providers who have treated 
him for his claimed anxiety disorder since 1996.  In a 
response submitted later that month, the veteran that he had 
only received treatment for his service-connected disability 
at the VAMC in Beckley.

In June 1998, the RO obtained the veteran's VA treatment 
records, which show that he continued to receive treatment 
for a variety of disabilities over the past several years, 
including his generalized anxiety disorder.  A clinical note 
dated in May 1996 shows that the veteran had obtained work at 
a nonunion mine and that this had really helped his self-
esteem.  It was noted that the veteran had become very low 
and upset because he had been unable to obtain work.  A 
clinical note dated in  August 1996 shows that the veteran 
was doing "okay" and that he had been working on a regular 
basis.  He reported that he was having some stresses at work 
and that he felt as if some people were harassing him, mostly 
among the management.  He stated that he was learning to 
cope, however, and that he was otherwise doing okay.  In a 
clinical note dated in December 1996, it was noted that the 
veteran had been laid off and was looking for another job, 
and subsequent clinical notes indicate that the veteran 
experienced frustration at being unable to find further work.  
In a June 1997 clinical note, it was noted that the veteran's 
efforts to find employment had been unsuccessful, which he 
believed was due primarily to his age.  By September 1997, it 
was noted that the veteran was experiencing relief because he 
had been able to find work in a mine.  In December 1997, an 
examiner assigned a GAF score of 68, and noted that the 
veteran was doing well now that he had found work.  A March 
1998 clinical note reflects a GAF score of 70.

In January 1999, the veteran was provided with another VA 
psychiatric examination.  The veteran reported that he had 
recently been laid off from a job, and had been told that he 
cannot work.  He stated that he was trying to get another 
job, but that he did not believe that anyone would hire him 
at his age.  He reported that he was experiencing depression, 
anxiety, irritability, feelings of hopelessness, and fleeting 
suicidal ideation without plan.  Upon examination, the VA 
psychiatrist found no evidence of bizarre thought process, 
tangentiality, or circumstantial thinking.  The psychiatrist 
noted that his insight and judgment into his problems seemed 
to be relatively poor.  The veteran reportedly had no hobbies 
and belonged to no clubs, but did attend church.  His wife 
was noted to be very supportive, and it was indicated that he 
was looking for another job for financial reasons.  The 
psychiatrist noted Axis I diagnoses of recurrent major 
depression, moderate to moderately severe in nature, with 
psychomotor agitation, and generalized anxiety disorder, 
moderate to moderately severe and chronic in nature.  The 
psychiatrist assigned a GAF score of 60.

In a May 1999 clinical note, a VA examiner indicated that the 
veteran reported that he was not doing well.  The veteran 
indicated that he was under a lot of pressure because he had 
because he had been unable to find work.  The examiner noted 
that the veteran's mood seemed mildly depressed with 
appropriate affect, and that the veteran denied any active 
suicidal ideation.  A GAF score of 60 was noted.

In October 1999, the Board determined that an additional 
remand was warranted for further evidentiary development.  
Specifically, the Board instructed the RO to provide the 
veteran with a VA social and industrial survey in order to 
clarify his medical, social, education, and employment 
history.  In addition, the RO was instructed that additional 
evidentiary development could be conducted, if deemed 
necessary, to include scheduling the veteran for another 
psychiatric examination.

In a letter dated in November 1999, the RO requested that the 
veteran identify any additional health care providers that 
have treated him for his claimed generalized anxiety 
disorder.  The veteran once again responded that he had 
received all of his treatment at the VAMC in Beckley, West 
Virginia.

VA treatment records show that in September 1999, the veteran 
was found to be doing marginally fair.  The veteran reported 
that he was still having anxiety episodes, but that he was 
working part-time in coal mines, and was trying to pay off 
his bills.  A GAF score of 60 was noted.  Subsequent records 
show that in January 2000, the veteran was found to still be 
doing fair.  The veteran denied any depressive symptoms or 
any suicidal ideation.  He stated that he was still working 
part-time in the mines, and that he was living with his 
family and getting along well.  A GAF score of 60 was again 
noted.

During a VA social and industrial survey conducted in March 
2000, the veteran explained that he had been employed at the 
same job since November 1999 and was doing well.  He reported 
that he had left his job in February 1990 because the company 
was doing drug tests and he had stopped taking his 
medications, which he could not function without.  The 
veteran indicated that he wished to continue with his current 
job and that he felt that his work was satisfactory.

During a VA psychiatric examination conducted in June 2000, 
the veteran reported that he was currently working on a 
contract job for 30 to 40 hours a week.  He stated that he 
had difficulty concentrating, and was experiencing depression 
and anxiety.  The veteran asserted that he was unable to hold 
onto his jobs because of his poor concentration.  He also 
reported that he was becoming extremely paranoid and that he 
was accusing his wife of having an affair when she went to 
work.  Upon examination, the VA psychiatrist noted that the 
veteran's mood was rather labile and dysphoric, and that 
feelings of hopelessness and helplessness prevails.  The 
psychiatrist concluded that the veteran's concentration 
problems and anxiety were a result of severe depression and 
paranoid ideation.  The psychiatrist recommended that his 
financial matters be handled by his wife due to his poor 
concentration.  The psychiatrist noted diagnoses of recurrent 
major depression, severe with paranoid ideation and 
psychomotor agitation, and recurrent generalized anxiety 
disorder, moderately severe in nature.  A GAF score of 50 to 
55 was noted.

In August 2000, the RO issued a Supplemental Statement of the 
Case in which it continued to deny an increased rating for 
the veteran's service-connected generalized anxiety disorder 
under both the old and revised rating criteria.  The claims 
folder was subsequently returned to the Board.

Thereafter, in an Appellant's Brief submitted in December 
2000, the veteran's accredited representative reiterated its 
assertion that the evidence of record supported the 
assignment of a higher disability rating.  Having reviewed 
the record, representative also noted that it believed that 
the RO had made a concerted effort to comport with the 
Board's remand instructions.

Analysis

Preliminary matters - duty to assist; standard of proof

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which 
provides that VA has a duty to make reasonable efforts to 
assist him in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  As discussed above, 
this case was remanded twice, in April 1998 and in October 
1999, for additional evidentiary development.  The Board 
believes that its remand instructions have been complied with 
to the extent possible by the RO.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998).  There is now ample medical and 
other evidence of record, including the reports of a VA 
psychiatric examination conducted in June 2000 and a VA 
social and industrial survey conducted in March 2000.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, and the record 
reflects that the RO has advised the veteran of the evidence 
that was necessary to substantiate his claim.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim, and neither the veteran nor his representative have 
pointed to any such missing records.  Thus, the Board 
concludes that no further development is required in order to 
comply with VA's statutory duty to assist him in the 
development of his claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

At the outset, the Board wishes to note that there is 
substantial evidence of record suggesting that the veteran 
suffers from psychiatric disorders other than his service-
connected generalized anxiety disorder.  For example, the 
Board notes that the veteran has been diagnosed on several 
occasions with adjustment disorder and recurrent major 
depression.  The medical evidence of record has consistently 
demonstrated that most examiners appear unable to 
conclusively differentiate as to which of the veteran's 
symptoms are attributable to his general anxiety disorder and 
which are attributable to his other psychiatric disabilities.  
Under the circumstances presented in this case, the Board has 
concluded that a remand for additional psychiatric 
examination and/or referral of this issue to an independent 
medical expert would be unproductive.   

In addition, it appears that many of the symptoms that have 
been attributed by some examiners to his non service-
connected psychiatric disabilities, such as difficulty 
concentrating, have also been specifically attributed by 
other examiners to his generalized anxiety disorder.  
Therefore, for the limited purposes of this decision, the 
Board will accord the veteran the benefit of the doubt and 
presume that all of the veteran's psychiatric symptoms are 
attributable to his service-connected generalized anxiety 
disorder.

Having acknowledged the presence of other psychiatric 
disorders, the Board has considered whether separate 
disability ratings would be warranted for these disabilities.  
However, the Board notes that there is no competent medical 
evidence of record pointing to a relationship between these 
diagnoses and the veteran's service-connected generalized 
anxiety disorder.  Furthermore, even assuming that such 
relationship existed, separate disability ratings would not 
be warranted for these disabilities because to do so would 
violate the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 (2000).  Because the Board is already considering all 
of the veteran's psychiatric symptoms in rating his 
generalized anxiety disorder under Diagnostic Code 9400, to 
assign a separate disability rating under this criteria for 
other psychiatric disabilities would amount to pyramiding by 
compensating the veteran for identical manifestations under 
different diagnoses.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311;  VAOPGCPREC 3-2000. 

i.  Former criteria

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that the competent and probative 
evidence supports a rating of 70 percent for the veteran's 
generalized anxiety disorder under the former scheduler 
criteria.  In essence, the Board believes that although some 
fluctuation is evidence in the severity of the veteran's 
generalized anxiety disorder, the competent and probative 
evidence demonstrates that his disability is generally 
manifested by psychoneurotic symptoms of such severity and 
persistence so as to result in severe impairment in his 
ability to obtain or retain employment.

The Board found the most probative evidence in this regard to 
be the report of the veteran's June 2000 VA psychiatric 
examination, in which the examiner noted that the veteran was 
experiencing poor concentration, severe depression, and 
prevailing feelings of hopelessness and helplessness.  The 
Board believes that this is consistent with previous 
psychiatric examinations of record, which reveal that the 
veteran has consistently reported experiencing these symptoms 
throughout the past decade.  See, in particular, the reports 
of VA psychiatric examinations conducted in February 1993 and 
January 1999.  During the June 2000 examination, the 
psychiatrist also determined that the veteran had developed 
paranoid ideation, which was demonstrated by the accusations 
of infidelity that he had made against his wife.  Based upon 
these symptoms, the VA psychiatrist concluded that a GAF 
score of 50 to 55 was warranted.  As noted above, a GAF score 
of 50 is indicative of serious symptoms or serious impairment 
in social and occupational functioning.  

The Board believes that the June 2000 examiner's conclusions, 
particularly the assignment of a GAF score of 50 to 55, are 
consistent with evidence regarding the veteran's employment 
history over the past decade.  As discussed above, the record 
shows that the veteran has had numerous jobs throughout the 
last decade, several of which were reportedly lost due to 
nervousness, anxiety, and other psychiatric symptoms.  The 
Board of course recognizes that the record reflects other 
factors which also appear to impact strongly on his 
employability.  For example, the veteran has reported several 
times that he was having difficulty finding work in his field 
due to both his age and his various physical disabilities.  
Furthermore, the veteran has indicated that the nature of his 
profession as a coal miner involves doing contract work, 
which usually entails periods of unemployment between jobs.  
However, as noted above, the veteran has also reported on 
several occasions that he lost work specifically due to his 
psychiatric symptoms, particularly at times when he ceased 
taking his medication.  In particular, the Board notes a 
statement made during his February 1993 general medical 
examination, in which the veteran indicated that he had been 
fired from a job two years before after experiencing a 
nervous breakdown.  In short, while the Board acknowledges 
that a variety of factors likely impact on the veteran's 
employability, the Board believes that the veteran's 
generalized anxiety disorder, by itself, manifests symptoms 
of such severity and persistence so as to result in severe 
impairment in his ability to obtain or retain employment.

The Board has also considered whether an increased rating of 
100 percent is warranted for the veteran's service-connected 
generalized anxiety disorder under the old criteria.  
However, the Board finds that the evidence does not 
demonstrate that his disorder is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or that all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community..  Although the veteran has 
displayed poor concentration and some difficulties in 
cognitive function, psychiatrists have consistently found him 
to be well-groomed, and oriented to time place, and person.  
Repeated psychiatric examination has revealed no evidence of 
hallucinations or delusions.  Although some suicidal ideation 
has been noted in the past, it was always found to be without 
plan.  There is no evidence of record whatsoever indicating 
that the veteran has demonstrated disturbed thought or 
behavioral processes associated with almost all daily 
activities, or that he has demonstrated fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Furthermore, although 
the record reflects that the veteran has recently experienced 
difficulties with his wife, the record also reflects that 
they has been married for 25 years and that they have 
maintained a generally good relationship throughout that 
time.  The record also shows that even during periods of 
unemployment, during which his symptoms appear to be most 
severe, the veteran has been actively communicating with 
people for purpose of obtaining new employment.  In addition, 
although the veteran has indicated that he does not engage in 
any hobbies, he has also reported that he does attend church 
regularly.

The veteran's representative has specifically asserted that a 
100 percent disability rating is warranted under the old 
criteria on the basis that the veteran is demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  However, the Board does not find 
that the veteran has demonstrated an inability to obtain or 
retain employment due to his service-connected psychiatric 
disability.  Although the Board does not dispute that the 
veteran's anxiety disorder is likely to have a strong impact 
on his ability to obtain employment, a 70 percent disability 
rating already contemplates severe impairment in the ability 
to obtain or retain employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In this case, although the veteran has reported having lost 
several jobs due to his disorder, he has also indicated that 
he has been able to keep jobs.  In addition, the veteran 
appears from his own statements to have generally been able 
to eventually obtain new employment as an miner when sought, 
despite the job instability sometimes caused by his anxiety 
disorder.  In this regard, the Board notes the veteran's VA 
treatment records, which show that he was able to obtain work 
at a nonunion mine in May 1996, and that he worked there 
until being laid off in December 1996.  By September 1997, 
the veteran had reportedly obtained employment in another 
mine, which the record shows that he was still working at in 
March 1998.  During his January 1999 VA examination, the 
veteran reported that he had recently been laid off from 
another job and had been told that he cannot work.  However, 
VA treatment records show that by September 1999, the veteran 
was reporting that he had obtained part-time work in another 
mine.  Between September 1999 and January 2000, during which 
period the veteran appeared to be maintaining his employment, 
several VA examiners noted GAF scores of 60, which are 
indicative of only moderate symptoms or moderate difficulty 
in social and occupational functioning.  Thereafter, during 
his March 2000 social and industrial survey, the veteran 
reported that he had been employed at the same job since 
November 1999.  The social worker noted that the veteran was 
hoping to continue at that job and that he felt that his work 
had been satisfactory.  During his June 2000 psychiatric 
examination, he indicated that he was working 30 to 40 hours 
a week on a contract job.

In short, while the Board acknowledges that the veteran's 
symptoms impair his ability to retain employment, as is 
contemplated by his 70 percent rating, based on the evidence 
of record the Board concludes the preponderance of the 
evidence is against finding that the veteran has demonstrated 
an inability to retain or obtain employment.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a 100 percent rating under the old criteria.

ii.  Revised criteria

In accordance with the Court's ruling in Karnas, the Board 
has considered whether a 100 percent disability rating is 
warranted under the new criteria.  For the reasons and bases 
set forth below, however, the Board finds that the 
preponderance of the evidence is against a 100 percent rating 
under the new criteria.

In this case, the Board finds that there is no evidence 
whatsoever showing that the veteran suffers from gross 
impairment in thought processes, persistent hallucinations, 
or grossly inappropriate behavior.  As discussed above, 
psychiatric examination has been repeatedly negative for any 
evidence of hallucinations or delusions, or for any evidence 
of a thought disorder.  Psychiatric examination has also been 
consistently negative for any evidence of grossly 
inappropriate behavior by the veteran.  The Board also finds 
that there is no indication that the veteran has consistently 
posed a danger to himself or to others.  A discussed above, 
the veteran has reported no homicidal ideation during any of 
his psychiatric evaluations.  Although the veteran has 
reported some suicidal thoughts, VA psychiatrists have 
consistently noted that they were without any intent or 
plans.  Similarly, although there is evidence that the 
veteran's anxiety disorder has been manifested by some memory 
loss, there is no indication that his loss was ever of such 
severity so as to result in the loss of names of close 
relatives, his own occupation or his own name.  The 
psychiatric examinations of record are also consistently 
negative for any indication that the veteran cannot perform 
the activities of daily living or maintain his own personal 
hygiene.

In short, the Board is unable to identify any clinical 
evidence which would provide a basis for the assignment of a 
100 percent disability rating under the revised criteria.  
Thus, the Board finds that the preponderance of the competent 
and probative evidence is against a rating in excess of 70 
percent under the new criteria for generalized anxiety 
disorder.

iii.  Conclusion

In conclusion, the Board finds that the competent and 
probative evidence demonstrates that the veteran's service-
connected generalized anxiety disorder is manifested by 
psychoneurotic symptoms of such severity and persistence so 
as to result in severe impairment in his ability to obtain or 
retain employment.  For this reason, the Board finds that a 
70 percent disability rating is warranted under the old 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  The Board further finds that the preponderance of 
the evidence is against the assignment of a 100 percent 
disability rating under both the new and old criteria.



ORDER

An increased rating, 70 percent, for the veteran's service-
connected generalized anxiety disorder is granted, subject to 
the regulations governing the payment of monetary benefits.  
To that extent, the appeal is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

